DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s claim amendment and arguments have overcome the previously applied rejections.  As such, the claims as currently presented are allowed.  The closest available prior art is Mori (US PGP 2019/0354031).  Mori teaches a toner comprising silica particles and titania particles on the surface thereof (Abstract).  The silica particles and titania particles are further taught to comprise a surface treatment (Abstract).  The surface treatment provided on the silica particles is taught to include octyltrimethoxysilane, which is the same surface treatment provided on the silica particles in the instant invention (See Table 1 of Mori).  However, the silica particles of Mori are further taught to include a second surface treatment agent comprising an amino group (see Table 1 of Mori).  The titania particles taught by Mori comprise isobutyltrimethoxysilane as a surface treatment agent, which is the same surface treatment agent taught by the Applicant on the titania particles of the instant invention (see Table 2 of Mori).  Mori does not, however, teach an example in which silica particles comprising octyltrimethoxysilane and titania comprising isobutyltrimethoxysilane are utilized on the same toner particle.  Furthermore, Mori does not teach a suitable conductivity of the toner particles or a G2/G1 ratio and further does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/16/2022